DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 08/23/2021, is acknowledged.  No amendments to the specification have been filed with this submission.
Claims 1-20 are pending in this action.  Claims 1, 5, 7-8, 12-14 have been amended.  New claims 15-20 have been added.  No new matter was added.  Claims 1-20 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2018/055847, filed March 8, 2018, which claims benefit of foreign priority to EP17160206.3, filed March 9, 2017.  

Specification
As stated previously, the specification is objected to because of the following informalities: 
The specification comprises acronyms without proper definition, e.g., ADHD, HDPE (Pages 1, 16).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (Pages 3, 15-17).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)
The data provided in the specification are unclear, given that the data are shown with and without units of measurements (e.g., Pages 12, 13).  Appropriate correction is required.
The specification comprises typographic errors, e.g., “Hypromellose”, “Methacrylic Acid Copolymer” (e.g., Pages 16, 17) that need to be corrected to “hypromellose”, “methacrylic acid copolymer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “dosage form comprising at least one active pharmaceutical ingredient” and further recites the limitations “core comprising an active pharmaceutical ingredient” and “3rd layer comprising an active pharmaceutical ingredient” that is not clear.  Does claim 1 imply that other active pharmaceutical ingredients (i.e., “at least one” can be 1, or 2, or 3, etc.) can be present in said dosage form?  Similar is applied to claim 13 regarding the limitation “the at least one active pharmaceutical ingredient is methylphenidate or salt thereof” and to claim 14 regarding the limitation “the dosage form comprising methylphenidate or hydrochloride salt thereof”.  Clarification is required.  
Claim 3 (dependent on claim 1) recites the limitation “the pellets are encapsulated”.  To this point, it is noted that claim 1 recites the limitation “the core is a pellet” and further recites the limitation “a coated pellet”.  In the present case, it is not reasonably clear what pellets should be encapsulated as disclosed in claim 3 – core/pellet OR coated pellet.  Clarification is required.  
Claim 9 (dependent on claim 1) discloses the release profile characteristics of “the active pharmaceutical ingredient”.  Claim 1 discloses “dosage form comprising at least one active pharmaceutical ingredient”.  In the present case, it is not clear to which “active ingredient” said claimed release profile characteristics refer.  Clarification is required.  
Claim 19 (dependent on claim 8) recites the limitation “wherein said excipients are”.  Claim 8, however, disclose a presence of “an excipient” (singular).  In the present case, it is unclear how claim 19 narrows the scope of claim 8.  Clarification is required.  
Claims 2, 4-8, 10-12, 15-18 and 20 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenheim et al., US 2004/0131680 (hereinafter referred to as Goldenheim) and Barnscheid et al., US 2014/0356428 (hereinafter referred to as Barnscheid), and further in view of Melamed, US 2010/0069402.
Goldenheim teaches solid oral controlled release methylphenidate/drug formulations comprising, e.g., 20 mg of drug (as a single dose), and providing bimodal drug release profile, i.e., (i) a rapid initial release of up to 45% of the dose after 0.25 hr, and (ii) prolonged release of 30-80% of the dose after 4 hr (Claims 1, 8; Title, Abstract).  Goldenheim further teaches the use of methylphenidate or hydrochloride salt thereof for treatment of attention deficit hypoactive disorder (Para. 0013; 0028, 0050) as applied to claims 1, 9-10, 12-14). 
Goldenheim teaches that the final drug product is an solid oral capsule/tablet containing methylphenidate in particulate form such as beads, pellets, granules, etc., wherein each particle contains a series of layers with different release characteristics, i.e., (i) an outer immediate release layer; (ii) a release delaying layer; (iii) a controlled release layer; and (iv) an immediate release core (Para. 0029, 0033, 0055, 0057 as applied to claims 1-3).
Goldenheim teaches that sustained release coatings may include (i)  pH-dependent coating to release the drug in desired areas of the gastro-intestinal tract (e.g., the stomach or small intestine), wherein said coating may include such polymers as shellac, cellulose acetate phthalate, polyvinyl acetate phthalate, hydroxypropyl methylcellulose phthalate, methacrylic acid ester copolymers, etc. (Para. 0065 as applied pH independent coating to achieve optimal release regardless of pH-changes in the environmental fluid by using in said coating alkylcellulosic polymer(s), e.g., ethyl cellulose, hydroxypropyl methylcellulose (i.e., retarded polymer; Para. 0065-0068, 0085 as applied to claims 6-7, 16-18).
Goldenheim teaches that the release profile of said formulations can be altered by inclusion of additional ingredients/excipients, e.g., binders, plasticizers, lubricants, and/or the beads/pellets may be optionally overcoated with a barrier agent, e.g., to separate the drug from the hydrophobic controlled release coating (Para. 0084, 0085, 0114, 0119 as applied to claims 4 and 8).
Goldenheim provides examples of preparing immediate release beads of methylphenidate HCl and hydroxypropyl methylcellulose (Example 1) that further coated with an enteric coating comprising methacrylic acid copolymer (here as Eudragit® L 30 D-55 plasticized with triethyl citrate and talc; Example 5), and further coated with an immediate release layer comprising the same drug (Example 6A).
Goldenheim does not teach the use of different drugs (Claim 1), and also does not teach dosage forms comprising compounds for abuse protection/prevention (Claim 11).  
Barnscheid teaches solid, oral dosage forms with bimodal release profile that contain a 1st pharmacologically active ingredient in a prolonged release form and a 2nd pharmacologically active ingredient in an immediate release form (Para. 0060).  Barnscheid specifically teaches that said dosage forms include: (i) pharmacologically active ingredients that have a potential of abuse, e.g., methylphenidate or salt thereof (Para. 0142), (ii) coatings that may include such compounds as hydroxypropyl methylcellulose phthalate, cellulose acetate phthalate, ethyl cellulose, polyvinylpyrrolidone, polyvinyl acetate, hydroxypropyl methylcellulose, polyvinyl acetate phthalate, etc., and (iii) suitable excipients (Para. 0098-0101).  Barnscheid teaches that one can use in said solid dosage forms “gel-formers”, i.e., polymers/compounds forming a gel (e.g., hydroxypropyl methylcellulose, polyethylene oxide, polyvinyl alcohol, etc.) when the dosage form is dissolved in water/alcohol mixtures, allowing thereby to minimize the amount of drug to be drawn into a syringe (Para. 0451-0453).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different drugs and/or compounds for abuse prevention as taught by Barnscheid preparing dosage forms taught by Goldenheim.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach provides dosage forms suitable for combination therapy and protected from abuse. 
Regarding new claim 20 (i.e., for the use in treatment of allergic rhinitis), it is noted that Melamed teaches a method of treating attention deficit hyperactivity disorder in patients with allergic rhinitis by administering to said patients compositions comprising methylphenidate in combination with antihistamine.  Therefore, it would be obvious to use/try the dosage forms as taught by Goldenheim and Barnscheid and comprising methylphenidate in combination with a different drug (e.g., antihistamine) to treat allergic rhinitis as taught by Melamed.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
multi-layer beads comprising: (i) a core comprising methylphenidate or a pharmaceutically acceptable salt thereof; (ii) a controlled release layer coated over the core; (iii) a release delaying layer coated over the controlled release layer;  and (iv) an outer layer coated over the release delaying layer and comprising a second portion of methylphenidate or a pharmaceutically acceptable salt thereof. 
US 2012/0189695 – teaches extended release pharmaceutical dosage forms comprising a drug (e.g., methylphenidate or an analog, derivative, isomer or enantiomer, polymorph, or prodrug thereof), wherein said dosage forms comprise beads/pellets (comprising a 1st portion of the drug) comprising a sustained-release coating and a controlled release coating, and wherein said coated beads/pellets form a tablet core, and said tablet core further comprising an immediate-release coating comprising a 2nd portion of the drug. 

Response to Arguments
Applicant's arguments, filed on 08/23/2021, have been fully considered, but they are moot in view of amendments to the claims.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments and claims.  Additional examiner’s comments are set forth next.
In response to applicant’s argument that Goldenheim does not teach the sequence of layers as instantly claimed, it is noted that Goldenheim teaches controlled release formulations that are based on a multi-layered release technology, i.e., formulations that upon oral administration provide a rapid dissolution and absorption of the outer layer of solid oral capsule/tablet containing methylphenidate in particulate form, wherein each particle/pellet (i.e., an immediate release core) can be coated with (i) a controlled release layer; (ii) a release delaying layer; and (iii) an outer immediate release layer for providing desired bi-modal release of the incorporated active agent.  Goldenheim teaches that intermediate layers (i.e., a controlled release layer, a release delaying layer) may comprise enteric coating for providing/controlling a delay in the absorption process (Para. 0029, 0032, 0033, 0097; Examples).  Goldenheim teaches compounds to be used for providing layers with desired release characteristics.  Therefore, it is the examiner’s position that Goldenheim provides a sufficient teaching for making and using multi-layered dosage forms providing a desired bi-modal drug(s) release.  If applicant implies that a specific composition of a 1st delay layer (as instantly claimed) provides unexpected results that should be clearly stated in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is advised to clarify the claim language, compositions of the disclosed layers and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615